Filed 6/22/21 Dutton v. Marinescu CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION THREE


 JAMES DUTTON,                                                B305851

           Plaintiff and Appellant,                           (Los Angeles County
                                                              Super. Ct. No. SC127259)
           v.

 RODICA MARINESCU et al.

           Defendants;

 WELLS FARGO BANK, N.A. et
 al.,

      Objectors and
 Respondents.


      APPEAL from an order of the Superior Court of Los
Angeles County, Mark A. Young, Judge. Dismissed in part and
affirmed in part.
      Law Office of D. Joshua Staub and D. Joshua Staub for
Plaintiff and Appellant.
      Severson & Werson, Jan T. Chilton and Kerry W. Franich
for Objectors and Respondents.
               __________________________________

       Plaintiff and appellant James Dutton (Dutton) appeals an
order that denied his motion to impose monetary discovery
sanctions in the amount of $17,074 against nonparties Wells
Fargo Bank, N.A. (Wells) and its attorney, Ivette Zamora
(Zamora), and denied his motion for additional production of
documents by Wells. Dutton also purports to appeal from the
trial court’s order insofar as the court denied his motion to hold
Wells in contempt.
       For the reasons discussed below, we dismiss Dutton’s
attempt to appeal from the contempt order (see Levine v.
Berschneider (2020) 56 Cal.App.5th 916, 918 (Levine)) and affirm
the denial of Dutton’s request for monetary sanctions and his
request for additional production.
       FACTUAL AND PROCEDURAL BACKGROUND1
       Dutton and his wife filed this action in March of 2017.
Their complaint alleged several causes of action against Rodica
Marinescu (Marinescu) and Maxwell George Cornish arising out
of a $11,327 loan that the Duttons made to Marinescu in 2016,
and a dispute over an additional $427,000 that Dutton lent
Marinescu in 2017.
       1. The January and August 2018 subpoenas; no motion by
Dutton to compel compliance with either subpoena.
       In February 2018, Dutton served Wells with a deposition
subpoena (issued January 31, 2018) for personal appearance and

1     An extensive recitation of the procedural history is
necessary to an understanding of the issues on appeal.




                                 2
production of documents in connection with the $427,000
transaction with Marinescu. Wells responded by indicating that
service of the subpoena was defective since it was not personally
served on the bank and the subpoena omitted a valid proof of
service on the consumer. Dutton responded that Wells and the
consumer had been properly served. In February 2018, the
parties agreed that Wells’s deadline to respond to the subpoena
would be extended to March 15, 2018. Wells did not appear at
the March 15, 2018 deposition but Dutton never filed a motion to
compel compliance with the deposition subpoena.
       In August 2018, Dutton served Wells with another
deposition subpoena for production of business records.
       Wells again responded that the subpoena was defective,
explaining that a “valid proof of service upon the consumer(s)
whose records are being sought . . . was not attached.”
       Dutton’s counsel, D. Joshua Staub (Staub) responded in a
letter to Wells dated August 31, 2018, in which he accused Wells
of perjury “by stating under oath that the proof of service was not
provided.” Staub added: “Because I know that you are going to
make the stupid argument that the form of the proof of service on
page 2 of the ‘Notice to Consumer or Employee and Objection’
was not used, I will tell you very clearly that you have no
education or training to make that statement. . . . [¶] I demand
that Wells Fargo comply with the law and produce everything
demanded in a timely manner. If Wells Fargo is one day late, a
motion will be filed as well as an affidavit charging Wells Fargo
with failing to meet and confer in good faith since you have no
right to communicate about the subpoena since you are not a
lawyer.”




                                 3
       On October 15, 2018, Staub sent another letter to Wells’s
attorney, Zamora, stating he would not pursue contempt or
monetary sanctions against Wells on three conditions: that she
agreed to (1) accept service of a subpoena duces tecum; (2) accept
service of a subpoena for the attendance of the person most
knowledgeable (PMK); and (3) provide a deposition date for the
PMK in early December.
        In response, Wells denied the accusations of discovery
abuse, and pointed out that the deposition subpoena sought
production of records concerning Marinescu and two other
individuals, Robert Ouriel (Ouriel) and Ava Domanowski
(Domanowski), but that Dutton had provided proof of service only
as to Marinescu. Wells proposed that Dutton serve a new and
properly issued subpoena.
       Dutton disagreed with Wells’s position in a letter dated
October 30, 2018 that concluded: “I will give you until 11/3/18 to
state in writing that Wells Fargo will comply with the Subpoena
on or before 11/15/18, or I will act.”2
       In a letter dated November 14, 2018, Wells reiterated that
the January subpoena was defective because there was no
evidence that Marinescu was served with the notice to consumer,
the August subpoena was similarly defective because there was
no service on Ouriel and Domanowski, and the deadline to file a
motion to compel had passed as to both subpoenas. Wells



2      While the dispute regarding the January and August 2018
subpoenas was pending, Dutton successfully took the depositions
of four Wells employees: Paul Shimotake (7/26/18); Freda Tabib
(9/13/18); Marine Kayokan (10/11/18); and Elham Pourmoaref
(10/18/18).




                                4
suggested that Dutton reissue the subpoenas with proper notice
to the consumers.
      2. The November 2018 subpoena.
      In November 2018, in accordance with Wells’s suggestion,
Dutton propounded a new deposition subpoena to Wells. The
requested documents included the following: Wells’s reports
regarding the $427,000 check; communications between Wells
and Marinescu; communications between Wells and Marinescu’s
attorneys and real estate agent; communications with or about
the Duttons; and video recordings of Marinescu visiting certain
Wells branches on certain dates.
      On December 5, 2018, Wells acknowledged receipt of the
subpoena, but requested additional identifying information for
the relevant individuals, i.e., a Social Security number or Tax ID
number, address, date of birth, and full name.
      Staub responded that Wells was in contempt of court,
stated that Wells was “outright lying about not being able to
identify anyone,” and demanded that Wells fully comply with the
November 2018 subpoena.
      On December 20, 2018, Wells served objections to the
subpoena, but stated that it was ready to provide responsive
documents once Dutton confirmed he would pay for the cost of
production as provided by Evidence Code section 1563,
subdivision (b) [“All reasonable costs incurred in a civil
proceeding by a witness who is not a party with respect to the
production of all or any part of business records requested
pursuant to a subpoena duces tecum shall be charged against the
party serving the subpoena duces tecum”].
      On December 24, 2018, Staub responded with a letter
complaining about Wells’s demand for payment, stating that




                                5
Dutton had no duty to pay in advance, that Wells’s claim that the
requests were not reasonably calculated to lead to the discovery
of admissible evidence was “pure horseshit,” and that if Wells did
not comply with the subpoena within 10 days he would bring a
motion to compel discovery.
      On December 28, 2018, Wells produced eight pages of
documents responsive to the subpoena, and later produced
another six pages.
      3. Dutton’s motion to compel compliance with the November
2018 subpoena.
      On January 30, 2019, Dutton filed a motion to compel
compliance with the subpoena issued in November 2018.
      On February 13, 2019, Wells filed opposition to the motion
to compel. It argued that Dutton had failed to meet and confer
before bringing the motion to compel, and that Wells had
produced all non-confidential and non-privileged documents
responsive to the subpoena.
      On February 27, 2019, the trial court heard and granted
Dutton’s motion to compel Wells to comply with the deposition
subpoena, and issued a minute order that directed Wells to
provide supplemental responses within 30 days. The trial court
did not impose monetary sanctions against Wells, noting that
Dutton’s motion had not sought sanctions. The following day, the
court signed and filed a formal order granting the motion to
compel.
      4. Wells’s amended response to the November 2018
subpoena.
      On March 28, 2019, Wells served an amended response to
Dutton’s subpoena, along with a privilege log indicating that




                                6
specified documents were withheld as attorney-client
communications, as well as additional responsive documents.
       5. Dutton’s instant motion for contempt, monetary
sanctions, and additional production of documents.
       On June 6, 2019, Dutton filed the motion which is the
subject of this appeal—a motion that sought (1) to hold Wells in
contempt for allegedly disobeying the February 27 and 28, 2019
orders granting the motion to compel; (2) monetary sanctions of
$17,074 against both Wells and Zamora for the reasonable
expenses that Dutton incurred as a result of their alleged
discovery misuse; and (3) an order requiring Wells to produce in
unredacted form all documents responsive to the November 2018
subpoena, on the grounds that the February 27 and February 28,
2019 orders did not permit Wells to make objections or
redactions.
       6. Dutton’s motion for an order to show cause re contempt;
the trial court denied the motion, finding that Wells did not
disobey the court’s orders.
       On July 8, 2019, while Dutton’s motion for contempt and
monetary sanctions was already pending, Dutton filed a separate
motion for an order to show cause (OSC) re contempt against
Wells pursuant to Code of Civil Procedure section 1209, with a
three-count affidavit of the facts constituting the contempt.3




3     “When the contempt is not committed in the immediate
view and presence of the court, or of the judge at chambers, an
affidavit shall be presented to the court or judge of the facts
constituting the contempt, or a statement of the facts by the
referees or arbitrators, or other judicial officers.” (Code Civ.
Proc., § 1211, subd. (a).)




                                 7
      On February 19, 2020, after hearing the matter, the trial
court denied Dutton’s motion and discharged the OSC re
contempt. The trial court ruled as follows:
      “As to Count One, Plaintiff has failed to establish beyond a
reasonable doubt that the contempt is based on a valid subpoena.
The January 31, 2018 subpoena was defective as a matter of law
because its notice to consumer was defective. The notice did not
identify who was served. Plaintiff did not seek to compel
compliance with this subpoena in 2018, but re-served a valid
subpoena in November 2018.
      “Count Two alleges that Wells Fargo failed to comply with
this Court’s February 27, 2019, order. Plaintiff alleges that Wells
Fargo did not comply with the order because its responses
contained objections to every single demand in the November 15,
2018 subpoena when neither the Signed Order, nor the Written
Order, permitted Wells Fargo to object. The signed and written
orders, however, did not expressly state that all objections were
waived. Moreover, after a meet and confer, Wells Fargo removed
the general objections from its substantive responses on
September 17, 2019.
      “Finally, Count Three charges Wells Fargo with contempt
because Wells Fargo produced redacted and privileged documents
in response to the Court’s order. The affidavit charges that the
orders did not permit production of redacted documents. The
Court once again notes that its order did not explicitly prevent
Wells Fargo from producing redacted or privileged documents. In
reply, Plaintiff argues that Wells Fargo waived all objections.
(Reply, pp. 5-6). Plaintiff, however, cites provisions related to
depositions generally, and not deposition subpoenas. As such,
those provisions are inapplicable.”




                                8
      The trial court concluded: “[Dutton] failed to show that
Wells Fargo disobeyed this Court’s orders. [Dutton] also failed to
provide evidence that [he] issued a valid subpoena. The Court
therefore finds that [Dutton] ha[s] not met [his] high burden of
proving contempt beyond a reasonable doubt.”
      7. The March 13, 2020 order which is the subject of this
appeal: the trial court rejected Dutton’s second request that Wells
be held in contempt and also denied his requests for monetary
sanctions and for additional production.
      On March 13, 2020, one month after discharging the OSC
re contempt, the trial court issued the order that is the subject of
this appeal.
      After considering the moving and opposing papers and
hearing the matter, the trial court began its ruling with the
observation that “zealous advocacy does not equate with ‘attack
dog’ or ‘scorched earth’; nor does it mean lack of civility.” (In re
Marriage of Davenport (2011) 194 Cal.App.4th 1507, 1537.) The
court also cited “the utter failure” of Dutton’s counsel to meet and
confer prior to bringing the motion.
      The court denied Dutton’s second request for contempt,
noting that Dutton had “already unsuccessfully sought indirect
contempt proceedings against Wells Fargo.”
      The court also denied the request for $17,074 in monetary
sanctions against Wells and Zamora, stating the purpose of
discovery sanctions is not to punish but to prevent abuse of the
discovery process and to correct the problems presented. (Parker
v. Wolters Kluwer United States, Inc. (2007) 149 Cal.App.4th 285,
301.) “Here, it appears that [Dutton is] seeking sanctions as
punishment. Nonparties are no longer part of this case and the
bulk of [Dutton’s] arguments are that nonparties failed to comply




                                 9
with the discovery order, even though the parties provided
supplemental responses that appear to be adequate.”
       The court concluded: “Since this Court has already found
that nonparties did not violate the February 27, 2019 and
February 28, 2019 Orders when it issued it[s] ruling on [Dutton’s]
indirect contempt motion, [Dutton’s] motion is DENIED.” The
court also denied Dutton’s motion insofar as it requested
additional production of documents.
       On April 27, 2020, Dutton filed a notice of appeal from the
March 13, 2020 order.
                                ISSUES
       The issue before this court is whether the trial court erred
in its March 13, 2020 order in denying Dutton’s requests for
additional contempt, monetary sanctions, and additional
production of documents.
                             DISCUSSION
       1. Appealability: the March 13, 2020 order is not
appealable insofar as it refused to hold Wells in contempt, but is
appealable insofar as it denied Dutton’s requests for monetary
sanctions and for additional production of documents.
       The March 13, 2020 order denied Dutton’s motion to hold
Wells in contempt, and also denied Dutton’s request for monetary
discovery sanctions and request for additional production of
documents. We address these rulings separately.
       “It is well settled that orders and judgments made in cases
of contempt are not appealable, and this rule has been held
applicable both where the trial court imposed punishment for
contempt and where the alleged contemner was discharged.”
(John Breuner Co. v. Bryant (1951) 36 Cal.2d 877, 878; accord,
Wanke, Industrial, Commercial, Residential, Inc. v. Keck (2012)




                                10
209 Cal.App.4th 1151, 1162, fn. 11 (Wanke).) The only method of
obtaining review is by way of a petition for extraordinary writ.
(Eisenberg et al., Cal. Practice Guide (The Rutter Group 2020)
Civil Appeals & Writs, ¶ 2:30.) Therefore, the March 13, 2020
order is not appealable to the extent it denied Dutton’s motion to
hold Wells in contempt.
       On the other hand, the March 13, 2020 order is appealable
insofar as it refused to award monetary discovery sanctions
against Wells and Zamora or to require additional production of
documents by Wells. As explained in Aixtron, Inc. v. Veeco
Instruments Inc. (2020) 52 Cal.App.5th 360, 387, “Generally,
discovery orders are not appealable. [Citation.] Instead, the
challenge to a discovery order must await appeal from a final
judgment. [Citations.] But courts have recognized two general
exceptions to the one final judgment rule. Even though issues
remain for further determination, a direct appeal may be taken
from (1) a collateral final judgment or order, or (2) a judgment
that is final as to a party. (Eisenberg, et al., Cal. Practice Guide:
Civil Appeals & Writs (The Rutter Group 2017) ¶¶ 2:76, 2:77,
2:91, pp. 2-54, 2-66.) The latter exception has been applied to
find a right to appeal discovery orders involving nonparties. (See
e.g., Brun v. Bailey (1994) 27 Cal.App.4th 641, 649-650, 32
Cal.Rptr.2d 624 [nonparty deponent became a party by moving
for a protective order; denial of that motion was appealable as a
final determination of the litigation as to the nonparty].)” (52
Cal.App.5th at p. 387.) Thus, the March 13, 2020 order that
resolved Dutton’s discovery motion relating to nonparties Wells
and Zamora is appealable.




                                 11
      2. Dutton’s contention that the trial court erred in refusing
to hold Wells in contempt is not properly before this court.
      As stated above, an order refusing to impose a contempt
sanction is not appealable. (Wanke, supra, 209 Cal.App.4th at p.
1162, fn. 11.) Therefore, Dutton’s contention that the trial court
erred in refusing to impose a sanction of contempt against Wells
on March 13, 2020 is not reviewable in this appeal. Accordingly,
we dismiss the appeal to the extent it seeks to appeal the
contempt finding. (Levine, supra, 56 Cal.App.5th at pp. 918,
920.)
      3. No abuse of discretion in trial court’s March 13, 2020
discovery order refusing to impose monetary sanctions or to order
additional production of documents.
             a. Standard of appellate review.
      The rules governing our review are well settled. “Orders
regarding discovery are reviewed under the abuse of discretion
standard. [Citations.] The trial court has broad discretion in
deciding whether to impose sanctions and in setting the amount
of monetary sanctions. [Citations.] [¶] The test for abuse of
discretion is whether the trial court’s decision exceeded the
bounds of reason. [Citation.] . . . . [¶] The trial court’s factual
findings are reviewed under the substantial evidence standard
while the trial court’s legal conclusions are reviewed de novo.
[Citation.]” (Cornerstone Realty Advisors, LLC v. Summit
Healthcare Reit, Inc. (2020) 56 Cal.App.5th 771, 789.)




                                12
             b. Trial court did not abuse its discretion in refusing
to impose monetary sanctions against Wells and Zamora.
             (1) Wells’s and Zamora’s conduct leading up to the
motion to compel.
       Dutton’s motion sought monetary sanctions for alleged
misuse of discovery by Wells and Zamora based on their conduct
in not producing documents in response to the November 2018
subpoena, which required Dutton to bring a motion in January
2019 to compel compliance with the subpoena.
       However, the record in this regard is inadequate because
neither the moving nor reply papers on the motion to compel
were included in Dutton’s appellant’s appendix. The California
Rules of Court “require an appellant who elects to proceed by
appendix to include, among other things, any document filed in
the trial court which ‘is necessary for proper consideration of the
issues, including . . . any item that the appellant should
reasonably assume the respondent will rely on.’ ” (Jade Fashion
& Co., Inc. v. Harkham Industries, Inc. (2014) 229 Cal.App.4th
635, 643 (Jade); see Cal. Rules of Court, rule 8.124(b)(1)(B).)
Given Dutton’s position that he was entitled to sanctions for
having had to bring a motion to compel compliance with the
November 2018 subpoena, he reasonably should have included
his moving and reply papers on the motion to compel in the
record on appeal. Without a complete record of the motion to
compel, this court cannot properly consider whether the trial
court abused its discretion in refusing to impose sanctions for
Wells’s conduct that led up to the motion to compel.
       Thus, Dutton’s failure to provide an adequate record in this
regard requires that the issue be resolved adversely to him.
(Jade, supra, 229 Cal.App.4th at pp. 643-644.)




                                13
              (2) Wells’s and Zamora’s alleged failure to obey the
February 27 and February 28, 2019 orders that granted Dutton’s
motion to compel compliance with the November 2018 subpoena.
       Dutton’s motion also sought monetary sanctions for alleged
misuse of discovery by Wells and Zamora based on their failure to
obey the February 27 and February 28, 2019 orders that granted
Dutton’s motion to compel.
       As indicated, the March 13, 2020 order stated: “Since this
Court has already found that nonparties did not violate the
February 27, 2019 and February 28, 2019 Orders when it issued
it[s] ruling on [Dutton’s] indirect contempt motion, [Dutton’s]
motion is DENIED.” The trial court’s ruling was proper because
the issue of Wells’s alleged noncompliance with those two orders
had already been adjudicated by the February 19, 2020 order
that denied Dutton’s earlier motion to hold Wells in contempt.
The February 19, 2020 order denying Dutton’s contempt motion
included the express findings that Wells had not disobeyed the
February 27 and February 28, 2019 orders, and that those orders
did not preclude Wells from making evidentiary objections, or
from producing redacted documents.
       Dutton could have, but did not, seek review of the February
19, 2020 order by way of a petition for extraordinary writ.
(Eisenberg et al., supra, Civil Appeals & Writs, ¶ 2:30.)
Therefore, the February 19, 2020 order, which is now final,
disposes of Dutton’s contention that Wells and Zamora disobeyed
the February 27 and February 28, 2019 orders that granted
Dutton’s motion to compel. Dutton’s arguments that Wells and
Zamora violated the February 27 and February 28, 2019 orders
are essentially a collateral attack on the February 19, 2020 order,




                                14
which resolved the issue adversely to Dutton, and thus are
rejected.
      For these reasons, the trial court did not abuse its
discretion in refusing to impose monetary discovery sanctions
against Wells and Zamora.
             c. No abuse of discretion in denial of request for
additional production.
      The final aspect of the March 13, 2020 order is the denial of
Dutton’s request for additional production of documents. As
discussed above, the trial court’s February 19, 2020 order re
contempt, which is final and binding, established that the
February 27 and February 28, 2019 orders did not preclude Wells
from asserting objections or from producing redacted documents.
Therefore, the trial court did not abuse its discretion in refusing
Dutton’s request for additional production of unredacted
documents without objection.
      4. Other issues not reached.
      In view of the above, it is unnecessary to address Dutton’s
remaining arguments.




                                15
                           DISPOSITION
      The appeal from the March 13, 2020 order is dismissed
insofar as it purports to appeal the denial of Dutton’s motion to
hold Wells in contempt. The March 13, 2020 order is affirmed
insofar as it denied both Dutton’s request for monetary discovery
sanctions against Wells and Zamora, and his request for
additional production of documents by Wells. Respondents shall
recover their costs on appeal.

      NOT TO BE PUBLISHED




                                          THOMAS, J.*



      We concur:




            LAVIN, Acting P.J.




            EGERTON, J.

________________________________
*     Judge of the Los Angeles County Superior Court, assigned
by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.




                                 16